Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (FIGs. 1-16 & 19) and Species A in the reply filed on 2/24/2021 is acknowledged.  The traversal is on the ground(s) that the species are sufficiently related and that search and examination can be made without serious burden.  This is not found persuasive because the office action mailed on 12/28/2020 set forth lack of unity among the claimed species. More specifically, the technical feature common among the groups is not a special technical feature for failing to make a contribution over prior art as explained on pages 7-8 of the office action mailed on 12/28/2020. Furthermore, the technical feature of claims 1-5 and 21-23 do not make a contribution over prior art in view of Boyapati, Imayoshi and Hayashi as applied in the prior art rejections below. 
Assessments of distinctness and search burden among the species groups is not application to a unity of invention requirement. Thus, Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-5 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 23 reciting “the inorganic layer is positioned to the first side of the organic layer of the first insulation layer of the first wiring layer” render the claims indefinite for lacking antecedent basis. It is unclear what is referred to by “the first side of the organic layer”
Claim 5 reciting “an organic layer positioned to the first side of the inorganic layer” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the first side of the inorganic layer”
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boyapati et al. US 2018/0019197 A1 (Boyapati). 

    PNG
    media_image1.png
    479
    1428
    media_image1.png
    Greyscale

In re claim 1, as best understood, Boyapati discloses (e.g. FIGs. 1-2) a through electrode substrate 102 comprising: 
a substrate 104 including a first surface (top surface) positioned on a first (top) side, and a second surface (bottom surface) positioned on a second (bottom) side opposite to the first (top) side, the substrate 104 being provided with a through hole (holes in which vias 108 are formed); 
a through electrode 108 positioned in the through hole of the substrate 104, the through electrode 108 having a first (top) end surface on the first (top) side and a second (bottom) end surface on the second (bottom) side; and 
a first wiring structure (structure on top side of substrate 104) including at least a first wiring layer (first level of 106+110 on top of substrate 104) positioned on the first (top) surface of the substrate 104, and a second wiring layer (second level of 124+106+110) positioned on the first wiring layer (first level of 106+110); 
wherein: 
the first wiring layer (first level of 106+110 in FIG. 1; 202+204+206 in FIG. 2) has a first insulation layer 106/202 provided with a first opening (opening in which 110/204 is formed) positioned on the first (top) end surface of the through electrode 108, and a first electroconductive layer 110/204+206 connected to the first (top) end surface of the through electrode 108 through the first opening of the first insulation layer 106/202; 

the first insulation layer 106/202 of the first wiring layer includes at least an organic layer (¶ 30,40); 
at least any one layer 124,210 selected from the group of the first insulation layer of the first wiring layer, the second insulation layer of the second wiring layer, and a layer of the first wiring structure not included in the first wiring layer and the second wiring layer, includes an inorganic layer having insulation properties (¶ 32,42); and 
the inorganic layer 124,210 is positioned to “the first side of the organic layer” (top side of first 106 or 202) of the first insulation layer 106/202 of the first wiring layer.

In re claim 3, Boyapati discloses (e.g. FIGs. 1-2) the second insulation layer 124+106/210+212 of the second wiring layer includes the inorganic layer (second level layer 124 in FIG. 1, or 210 in FIG. 2).

In re claim 4, Boyapati discloses (e.g. FIGs. 1-2) the inorganic layer 124/210 of the second insulation layer of the second wiring layer at least partially covers the first electroconductive layer 110/204+206 of the first wiring layer.

In re claim 5, as best understood, Boyapati discloses (e.g. FIGs. 1-2) the second insulation layer 124+106/210+212 of the second wiring layer further has an organic layer 

In re claim 21, Boyapati discloses (e.g. FIGs. 1-2) the organic layer 106/202 contains at least polyimide, epoxy or acryl (¶ 30,40).

In re claim 22, Boyapati discloses (e.g. FIGs. 1-2) the inorganic layer contains at least silicon oxide or silicon nitride (¶ 32,42).

In re claim 23, as best understood, Boyapati discloses (e.g. FIGs. 1-2) a mounting substrate 100 comprising: 
a through electrode substrate 102; and 
an element 116 loaded on the through electrode substrate 102; 
wherein: 
the through electrode substrate 102 comprises: 
a substrate 104 including a first surface (top surface) positioned on a first (top) side, and a second surface (bottom surface) positioned on a second (bottom) side opposite to the first (top) side, the substrate 104 being provided with a through hole (holes in which vias 108 are formed); 
a through electrode 108 positioned in the through hole of the substrate 104, the through electrode 108 having a first (top) end surface on the first (top) side and a second (bottom) end surface on the second (bottom) side; and 
a first wiring structure (structure on top side of substrate 104) including at least a first wiring layer (first level of 106+110 on top of substrate 104) positioned on the first (top) surface of the substrate 104, and a second wiring layer (second level of 124+106+110) positioned on the first wiring layer (first level of 106+110); 

the second wiring layer (second level of 124+106+110 in FIG. 1; 210+212+216+218 in FIG. 2) has a second insulation layer 124+106/210+212 provided with a second opening (opening in which 110/216 is formed) positioned on the first electroconductive layer 110/204+206 of the first wiring layer, and a second electroconductive layer 110/216+218 connected to the first electroconductive layer 110/204+206 of the first wiring layer through the second opening of the second insulation layer 124+106/210+212; 
the first insulation layer 106/202 of the first wiring layer includes at least an organic layer (¶ 30,40); 
at least any one layer 124,210 selected from the group of the first insulation layer of the first wiring layer, the second insulation layer of the second wiring layer, and a layer of the first wiring structure not included in the first wiring layer and the second wiring layer, includes an inorganic layer having insulation properties (¶ 32,42); and 
the inorganic layer 124,210 is positioned to “the first side of the organic layer” (top side of first 106 or 202) of the first insulation layer 106/202 of the first wiring layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boyapati as applied to claim 1 above, and further in view of Takano US 2011/0056740 A1.
In re claim 2, Boyapati discloses (e.g. FIG. 2) the first passivation layer 208 is optional (¶ 39). Boyapati further discloses passivation layers 124 may only be used on some of the build-up levels (¶ 33). As such, it would be obvious to not form passivation layer 124 between the substrate 104 and the first insulating layer 106 as disclosed by Boyapati.
Boyapati does not explicitly disclose the organic layer 106,202 of the first insulation layer of the first wiring layer is in contact with the first (top) end surface of the through electrode 108. 
However, Takano discloses a through electrode substrate (FIG. 2) comprising a substrate 11 with through electrode 14, and wiring structure formed on the surface of the substrate, wherein the wiring structure includes a wiring layer that has an organic insulation layer 101 and electrocondcutive layer 15 connected to the through electrode 14 through the opening in the organic insulation layer 101. Takano discloses (e.g. FIG. 2) the electroconductive layer 15 only covers a portion of the end surface of the through electrode 14 such that the organic insulation layer 101 is in contact with the end surface of the through electrode 14 to allow gas to be discharged from the through electrode 14 to the exterior so as to prevent peeling of the conductive pad layer (¶ 68,73,80,89; see FIG. 14). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Boyapati’s wiring structure such that the vias 110,204 expose a portion of the through electrode 108 such that the organic layer 106,202 can overlap and be in contact with the exposes portion of the end surface of the through electrode 108 to allow gas discharge for preventing peeling of the conductive layers laminated on top, and thus improve reliability of the wiring structure as taught by Takano.


Claims 1-5 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imayoshi et al. US 2017/0018492 A1 (Imayoshi) in view of Hayashi et al. (JP 2010-258320 cited in IDS filed 2/1/2019).  

    PNG
    media_image2.png
    402
    642
    media_image2.png
    Greyscale

In re claim 1, as best understood, Imayoshi discloses (e.g. FIG. 1) a through electrode substrate 100 comprising: 
a substrate 1 including a first (top) surface positioned on a first (top) side, and a second (bottom) surface positioned on a second (bottom) side opposite to the first (top) side, the substrate 1 being provided with a through hole (¶ 57); 
a through electrode 3 positioned in the through hole of the substrate 1 (¶ 61), the through electrode 3 having a first (top) end surface on the first (top) side and a second (bottom) end surface on the second (bottom) side; and 
a first wiring structure including at least a first wiring layer (first level of 7+8+9) positioned on the first (top) surface of the substrate 1, and a second wiring layer (second level of 7+8+9) positioned on the first wiring layer; 
wherein: 

the second wiring layer (second level of 7+8+9) has a second insulation layer 7 provided with a second opening (¶ 95) positioned on the first electroconductive layer 8+9 of the first wiring layer, and a second electroconductive layer 8+9 (second level) connected to the first electroconductive layer 8+9 (first level) of the first wiring layer through the second opening of the second insulation layer 7; 
the first insulation layer 7 of the first wiring layer includes at least an organic layer (¶ 87).
Imayoshi does not explicitly disclose at least any one layer selected from the group of the first insulation layer of the first wiring layer, the second insulation layer of the second wiring layer, and a layer of the first wiring structure not included in the first wiring layer and the second wiring layer, includes an inorganic layer having insulation properties; and the inorganic layer is positioned to “the first side of the organic layer” of the first insulation layer of the first wiring layer.
However, Hayashi discloses (e.g. FIGs. 1-9) a through electrode substrate 3 comprising wiring structure including resin layers 10 including conductive vias 12 formed in holes V and conductive layers 11 formed between the resin layers 10. Hayashi further discloses inorganic ceramic layer 13 (¶ 40-42) formed between resin layers 10 covering the conductive layer 11 (see FIG. 9) to form a moisture barrier and to prevent ion migration for preventing short circuit and to improve reliability of the wiring structure (¶ 31). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to for an inorganic insulation layer between Imayoshi’s resin layers 7, such that the inorganic insulation layer is formed to cover the conductive layer 8 between an upper resin layer 7 and a lower resin layer 7 so as to improve the 
In re claim 2, Imayoshi discloses (e.g. FIG. 1) the organic layer 7 of the first insulation layer of the first wiring layer is in contact with the first (top) end surface of the through electrode 3 (¶ 94).

In re claim 3, the combination of Imayoshi and Hayashi teaches it would be obvious to form an inorganic insulating layer between the organic resin layers 7. As such, the second insulation layer (an upper resin layer 7 and the underlying inorganic insulating layer) of the second wiring layer includes the inorganic layer (inorganic layer between the resin layers). 

In re claim 4, Hayashi discloses (e.g. FIG. 9) the inorganic layer 13X of the second insulation layer of the second wiring layer at least partially covers the first electroconductive layer 11x of the first wiring layer.

In re claim 5, as best understood, Hayashi discloses (e.g. FIG. 9) the second insulation layer of the second wiring layer further has an organic layer 10X positioned to “the first (top) side of the inorganic layer 13X”.

In re claim 21, Imayoshi discloses (e.g. FIG. 1) the organic layer 7 contains at least polyimide, epoxy or acryl (¶ 87).

In re claim 22, Hayashi discloses (e.g. FIG. 9) the inorganic layer 13X contains at least silicon oxide or silicon nitride (¶ 40-42).


a through electrode substrate 100; and 
an element 11 loaded on the through electrode substrate 100; 
wherein: 
the through electrode substrate 100 comprises: 
a substrate 1 including a first (top) surface positioned on a first (top) side, and a second (bottom) surface positioned on a second (bottom) side opposite to the first (top) side, the substrate 1 being provided with a through hole (¶ 57); 
a through electrode 3 positioned in the through hole of the substrate 1 (¶ 61), the through electrode 3 having a first (top) end surface on the first (top) side and a second (bottom) end surface on the second (bottom) side; and 
a first wiring structure including at least a first wiring layer (first level of 7+8+9) positioned on the first (top) surface of the substrate 1, and a second wiring layer (second level of 7+8+9) positioned on the first wiring layer; 
the first wiring layer (first level of 7+8+9) has a first insulation layer 7 provided with a first opening (¶ 95) positioned on the first (top) end surface of the through electrode 3, and a first electroconductive layer 8+9 connected to the first (top) end surface of the through electrode 3 through the first opening of the first insulation layer 7; 
the second wiring layer (second level of 7+8+9) has a second insulation layer 7 provided with a second opening (¶ 95) positioned on the first electroconductive layer 8+9 of the first wiring layer, and a second electroconductive layer 8+9 (second level) connected to the first electroconductive layer 8+9 (first level) of the first wiring layer through the second opening of the second insulation layer 7; 
the first insulation layer 7 of the first wiring layer includes at least an organic layer (¶ 87).

However, Hayashi discloses (e.g. FIGs. 1-9) a through electrode substrate 3 comprising wiring structure including resin layers 10 including conductive vias 12 formed in holes V and conductive layers 11 formed between the resin layers 10. Hayashi further discloses inorganic ceramic layer 13 (¶ 40-42) formed between resin layers 10 covering the conductive layer 11 (see FIG. 9) to form a moisture barrier and to prevent ion migration for preventing short circuit and to improve reliability of the wiring structure (¶ 31). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to for an inorganic insulation layer between Imayoshi’s resin layers 7, such that the inorganic insulation layer is formed to cover the conductive layer 8 between an upper resin layer 7 and a lower resin layer 7 so as to improve the reliability of the wiring by preventing short circuit die to moisture and ion migration effects as taught by Hayashi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815